Examiner’s Statement of Reason for Allowance 

1.	Claims 1, 4-16 and 19-20 are allowed. 

2.	The following are the examiner’s statement of reason for allowance: the primary reason independent claims are allowed, because closest reasonable prior arts in the record 20210385037, 20180006699 and 20130122953 either individually or in combination fail to teach a user equipment (UE) and a method in the user equipment for generating a channel state information feedback report including multiple layers, from channel state information associated with each of the multiple layers including at least one parameter, which is commonly present in the channel state information associated with each of the multiple layers, each commonly present parameter in each of the multiple layers having a respective value, the method comprising: wherein the multiple 
layers associated with the observed channel characteristics are reordered based upon 
the derived respective index value for each of the multiple layers; wherein prior to jointly
 encoding the derived respective index values, the derived respective index values are 
adjusted, based on a position of the corresponding one of multiple layers as reordered 
for each of the derived respective index values; and wherein the derived respective 
values used as part of the joint encoding use the values of the derived respective index values as adjusted.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/DIANE L LO/Primary Examiner, Art Unit 2466